Citation Nr: 0319272	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from September 1969 to October 
1974.  He was awarded the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Republic of Vietnam Civil Action 
Ribbon.  He died in July 1991.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied her claims for 
service connection for the cause of his death and for 
dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35.  

Prior to the July 1994 RO rating decision at issue, however, 
during the veteran's lifetime, a September 1990 RO rating 
decision had denied his claim for service connection for 
pancreatic cancer-characterized as postoperative residuals 
of surgery for carcinoma of the distal bile duct.  After 
receiving notice of that decision, he filed a timely notice 
of disagreement (NOD) in January 1991 but, unfortunately, 
died only a few months later in July 1991 before the RO could 
issue him a statement of the case (SOC).

The veteran's death certificate indicates he died on July 14, 
1991, at the age of 41, from cardiac arrest due to metastatic 
pancreatic cancer and that the approximate interval between 
the onset of his terminal cancer and death was one year.  
At the time of his death, he was service-connected for 
residuals of fractures of the right tibia and fibula, for 
residuals of a fracture of the mandible, and for residuals of 
a laceration of his left foot, each rated noncompensably 
(i.e., 0 percent) disabling.  



Following the July 1994 rating denying service connection for 
the cause of the veteran's death, the appellant widow 
submitted two supporting medical statements.  In one of those 
statements, dated in August 1995, Dr. Braasch of the LaHey 
Clinic stated that "[s]ince we do not know the cause or the 
contributing factors to carcinoma in this area [i.e., the 
pancreas], there is a possibility that it could be related to 
[the veteran's] exposure to Agent Orange while serving in 
Viet Nam."  In the other statement, dated in September 1996, 
Dr. Ludewig stated that "[g]iven the reports of increased 
evidence of illness and cancer in other veterans with 
exposure to Agent Orange, there is a strong possibility that 
[the veteran's] exposure to Agent Orange was in some way 
related to his developing cancer at an unusually young age."  

The RO has not adjudicated the issue of service connection 
for pancreatic cancer, for the purpose of accrued benefits.  

If there is a claim which has not been adjudicated by the RO 
and the determination of that claim may have an effect on the 
outcome of an issue which has been developed on appeal, the 
claims are inextricably intertwined and must be adjudicated 
simultaneously.  See Kellar v. Brown, 6 Vet. App. 157 (1994) 
and Parker v. Brown, 7 Vet. App. 116 (1994).  Such is the 
case here inasmuch as it is clear that any grant of service 
connection for pancreatic cancer would directly impact upon 
the claims developed for appellate adjudication.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted on November 9, 2000, and eliminated the 
well-grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).  In August 2001 
implementing VCAA regulations (66 Fed. Reg. 45,620 (Aug. 29, 
2001)), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)) were made effective November 9, 2000.  
The VCAA is potentially applicable to all claims pending or 
filed after the date of enactment.  Holliday v. Principi, 
14 Vet. App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000).  

The VCAA redefines the obligation of VA with respect to the 
duty to assist.  See 38 U.S.C.A. § 5103A (West 2002).  VA 
also has a duty to notify an appellant and representative of 
any information and evidence necessary to substantiate and 
complete a claim, 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
And VA has a duty to assist in obtaining evidence necessary 
to substantiate claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  

Although the appellant was notified of the VCAA in an April 
2003 letter, it is also apparent there remain outstanding 
private clinical records from Dr. Braasch at the LaHey 
Clinic, and from Dr. Ludewig, which need to be obtained.  So, 
to assist the appellant with her claims, the RO must ask that 
she complete and return appropriate releases (VA Forms 21-
4142's) to consider this additional evidence from these 
physicians.  

Lastly, in light of the favorable medical opinions in this 
case, a VA medical opinion should be obtained to assist in 
determining whether the veteran's terminal pancreatic cancer 
was indeed related to exposure to herbicides while in 
Vietnam.  38 U.S.C.A. § 5103A(d).  Because claims for accrued 
benefits must be adjudicated on the basis of the evidence on 
file at the time of death, this medical opinion should be 
used only for adjudicating the claim of service connection 
for the cause of the veteran's death and not the claim for 
service connection for pancreatic cancer, for the purpose of 
accrued benefits.  



Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures are fully 
complied with and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Ask the appellant to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the veteran's terminal 
pancreatic cancer.  Ask her to complete and return 
the appropriate releases (VA Form 21-4142) so VA 
can obtain the confidential medical records of 
each source she identifies since April 1990.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the claims file.  
If any request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

3.  Also ask the appellant for the names, dates, 
etc., of each VA medical facility where the 
veteran received treatment for his pancreatic 
cancer from April 1990 until his death.  And 
obtain all such VA records she identifies.  



4.  Send the claims file, with the additional 
evidence obtained above, to a VA oncologist or 
other appropriate physician for a 
medical nexus opinion concerning the cause of the 
veteran's fatal pancreatic cancer-particularly 
insofar as whether it as likely as not was due to 
exposure to Agent Orange while in Vietnam or 
otherwise was of service origin.  And to 
facilitate making this determination, ensure the 
designated VA physician reviews the August 1995 
statement from Dr. Braasch of the LaHey Clinic and 
the September 1996 statement from Dr. Ludewig.  
Discuss the rationale of the opinion.  And if, per 
chance, no opinion can be rendered, please explain 
why this is not possible.  

5.  Review the claims file.  If any development is 
incomplete, or if the medical opinion requested 
does not contain sufficient information, take 
corrective action before readjudicating the claim.  
38 C.F.R. § 4.2 (2002).  Also ensure that all 
notice and development required by the VCAA has 
been done.

6.  Thereafter, readjudicate the claims for 
service connection for the cause of the veteran's 
death and for dependents' educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35.  

*Also adjudicate the claim for service connection 
for pancreatic cancer, for the purpose of accrued 
benefits, based on the evidence on file at the 
time of the veteran's death.  



7.  If the benefits sought on appeal remain 
denied, send the appellant and her representative 
a supplemental SOC (SSOC) and give them an 
opportunity to respond.  

*Also, notify the appellant that she must initiate 
and perfect an appeal from any denial of service 
connection for pancreatic cancer-for the purpose 
of accrued benefits.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

